Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2014

                                  No. 04-13-00898-CV

  BEXAR METROPOLITAN WATER DISTRICT n/k/a The San Antonio Water System,
                           Appellant

                                           v.

                                    Beatriz SMITH,
                                       Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 383935
                          Honorable Irene Rios, Judge Presiding


                                     ORDER
       Appellee's unopposed motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before March 21, 2014.



                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court